TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00646-CV



   Consolidated Reinforcement, L.P. and Consolidated Reinforcement, Inc., Appellants

                                                v.

                    Tzu Hui Harry Huang and Hye K. Huang, Appellees



  FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
     NO. 228,106-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Consolidated Reinforcement, L.P., and Consolidated Reinforcement, Inc.,

have informed the Court that they no longer wish to pursue this appeal, and appellants have filed a

motion to dismiss. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Jan P. Patterson, Justice



Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellants’ Motion

Filed: January 9, 2009